Case 1:17-cv-01744-RBJ Document 101 Filed 04/22/19 USDC Colorado Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-01744-RBJ

RUBEN ARAGON, et al.,

      Plaintiffs,

v.

RICK RAEMISCH, et al.,

      Defendants.

           JOINT MOTION TO ADMINISTRATIVELY CLOSE CASE

      The Plaintiffs, through counsel, and Defendants, through the Colorado

Attorney General, hereby respectfully submit the following Joint Motion to

Administratively Close Case pursuant to D.C.COLO.LCivR 41.2. In support

thereof, the Parties state as follows:

                       CERTIFICATE OF CONSULTATION

      Pursuant to D.C.COLO.LCivR 7.1(A), the parties met and conferred regarding the

subject matter of this Motion. The Parties jointly seek the relief requested herein.

                             GROUNDS FOR MOTION

      On August 8, 2018, the parties participated in a private mediation session

before the Hon. Boyd N. Boland (ret.) at Judicial Arbiter Group, Inc. During the

mediation, the parties reached agreement on settlement terms and executed a

Settlement Term Sheet. In the subsequent months, the parties negotiated a full

settlement agreement, obtained the necessary signatures, and Defendants made full




                                          1
Case 1:17-cv-01744-RBJ Document 101 Filed 04/22/19 USDC Colorado Page 2 of 4




monetary payment for attorney fees in accordance with the terms of the settlement

agreement.

         Pursuant to the parties settlement, the parties have agreed to seek

administrative closure of this case during the pendency of the agreement.

Presuming the parties continue to meet their obligations during the pendency of the

agreement, and no motion to re-open the case is filed, the parties obligations under

the settlement agreement terminate at the end of fiscal year 2019-20 (June 30,

2020).

         Accordingly, the parties request that the Court, pursuant to

D.C.COLO.LCivR 41.2, administratively close this case for the duration of the

settlement agreement, at the conclusion of which, on or after June 30, 2020, each

party is authorized to submit a Joint Stipulated Motion to Dismiss the case with

prejudice.

         The request is not made for any improper purpose and no party will be

prejudiced by the requested extension.

         WHEREFORE, in light of the foregoing, the parties jointly request that the

Court administratively close this case pursuant to D.C.COLO.LCivR 41.2.

         Respectfully submitted this 22nd day of April, 2019.

                                                        PHILIP J. WEISER
                                                        Attorney General

   s/ Sara Neel___________________                      s/Chris Alber_________________
   Sara Neel                                            NICOLE S. GELLAR
   Mark Silverstein                                     CHRIS W. ALBER*
   ACLU Foundation of Colorado                          Senior Assistant Attorney General
   303 E. Seventeenth Ave., Suite 350                   Civil Litigation & EmploymentSection



                                            2
Case 1:17-cv-01744-RBJ Document 101 Filed 04/22/19 USDC Colorado Page 3 of 4




   Denver, Colorado 80203                       Attorneys for Defendants
   Phone: 303.777.5482                          1300 Broadway, 10th Floor
   Fax: 303.777.1773                            Denver, CO 80203
   Email: sneel@aclu-co.org                     Telephone: (720) 508-6614
   Email: msilverstein@aclu-co.org              FAX: (720) 508-6032
                                                Email: nicole.gellar@coag.gov
   DANA KATZ                                    chris.alber@coag.gov
   Fox Rothschild LLP                           *Counsel of Record
   1225 Seventeenth Street, Suite 2200
   Denver, Colorado 80202                       Attorneys for Defendants
   Phone: 303.292.1200
   Fax: 303.292.1300
   Email: cbeall@foxrothschild.com
   In cooperation with the
   ACLU Foundation of Colorado

   Attorneys for Plaintiffs




                                         3
Case 1:17-cv-01744-RBJ Document 101 Filed 04/22/19 USDC Colorado Page 4 of 4




                           CERTIFICATE OF SERVICE

      I hereby certify that on this 22nd day of April, 2019, I electronically filed the

foregoing Joint Motion to Administratively Close Case with the Clerk of Court using

the CM/ECF system which will send notification of such filing to the following email

address:

   Mark Silverstein                                       Courtesy Copies:
   Sara R. Neel                                           Adrienne Jacobson, CDOC
   Arash Jahanian
   ACLU of Colorado
   303 East 17th Avenue, Suite 350
   Denver, CO 80203
   msilverstein@aclu-co.org
   snel@aclu-co.org
   ajahanian@aclu-co.org

   Jacob Jeffrey Baer
   Neal Stuart Cohen
   Shoshana Rosenthal
   Dana Katz
   Fox Rothschild LLP – Denver
   1225 17th Street
   Denver, CO 80202-5516
   jbaer@foxrothschild.com
   ncohen@foxrothschild.com
   srosenthal@foxrothschild.com
   cbeall@foxrothschild.com

   Counsel for Plaintiff



                                                s/ Chris W. Alber




                                            4
